DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 24-33, 42, 46-54 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 24-33, directed to a method, and the species of “a natural human endostatin” in the reply filed on 02/09/2022 is acknowledged. 
The requirement is therefore made FINAL.
Claims 42, 46-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 24-33 are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 24-31 and 33 are rejected under 35 U.S.C. 102(a)(1) and 102(2)(2) as being anticipated by Luo (US 7,470,667 B2, which incorporate entire content of US 7078485).
Luo discloses a method of treating cancer, such as melanoma, lung cancer etc. with an example of a human clinical trial of treating non-small cell lung cancer cell (NSCLC), using a combination of radiotherapy and/or chemotherapy, such as doxorubicin, etoposide etc. with an example of cisplatin plus vinorelbine (NP), and  an endostatin, with an example of an endostatin variant, which is obtained by adding 9 additional amino acids MGGSHHHHH to the N-terminus of human endostatin, wherein M at the N-terminus of the variant is sometimes deleted when expressed by E. Coli (provided in the parent patent US7078485 of this   patent 7470667 B2 and incorporated herein by reference)  and comparing the result when patients were treated with placebo plus NP, wherein the result of treatment using the endostatin variant plus NP is superior with respect to response rate, median time to progression etc. compared to placebo plus NP, i.e. the endostatin sensitized (made the effect more responsive) the cancer cells in the subject or the cells under treatment to NP treatment (as the beneficial effect is present in NP +placebo treatment but inferior than endostatin variant+ NP treatment).    (Entire patent, especially Col 1, 3-4, 8-10, 16-30 and claims). Col 8-9 further teach that endostatin may be administered simultaneously or sequentially either before or after the treatment regimen of radiotherapy or chemotherapy.   
With regards to limitation of treatment regimen for inducing DNA double-strand break and cell is deficient in P53 function-Although the cited prior art is silent about DNA double-strand breaking effect of treatment regimen and cell is deficient in P53 function, the cited prior art teaches the same treatment regimen of chemotherapy and/or radiotherapy and same cells, NSCLC. Therefore, the treatment regimen effect on inducing DNA double-strand break and cell is deficient in P53 function is also expected to be present in the treatment regimen and the cells treated in the cited prior art as well whether recognized by the cited prior art or not. Thus, the cited prior art reads on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 24-31 and 33, these claims are anticipated. 

Claims 24-25, 27 and 31-33, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (Journal of Thoracic Oncology; Vol 10, Number 1, 01/2015) as evidenced by Luo (US 7,470,667 B2, which incorporate entire content of US 7078485).
Lu discloses a method of treating small cell lung cancer cell (SCLC), in a human clinical trial using a combination of chemotherapy comprising etoposide plus carboplatin (EC) and  Rh-endostatin (which is , an endostatin variant, which is obtained by adding 9 additional amino acids MGGSHHHHH to the N-terminus of human endostatin, wherein M at the N-terminus of the variant is sometimes deleted when expressed by E. Coli (provided in the parent patent US7078485 of US patent 7470667 B2 and incorporated herein by reference; also see col 17 of patent US patent 7470667 B2 )  and comparing the result when patients were treated with EC alone, wherein the result of treatment using the endostatin variant plus EC is superior with respect to clinical response compared to EC alone, i.e. the endostatin sensitized (made the effect more responsive) the subject or the cells under treatment to EC treatment (as the beneficial effect is present in EC alone treatment but inferior than endostatin variant+ EC treatment).    (Entire article; especially abstract). 
With regards to limitation of treatment regimen for inducing DNA double-strand break and cell is deficient in P53 function-Although the cited prior art is silent about DNA double-strand breaking effect of treatment regimen and cell is deficient in P53 function, the cited prior art teaches the same treatment regimen of chemotherapy and/or radiotherapy and same cells, NSCLC. Therefore, the treatment regimen effect on inducing DNA double-strand break and cell is deficient in P53 function is also expected to be present in the treatment regimen and the cells treated in the cited prior art as well whether recognized by the cited prior art or not. Thus, the cited prior art reads on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 24-25, 27 and 31-33, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-33 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 7,470,667 B2, which incorporate entire content of US 7078485) and Boehle (International Journal of Cancer; 2001, Volume 94, Issue 3, p. 420-428, printed as 1-28 pages) in combination. 
Determining the scope and contents of the prior art
Luo discloses a method of treating cancer, such as melanoma, lung cancer etc. with example of a human clinical trial of treating non-small cell lung cancer cell (NSCLC), using a combination of radiotherapy and/or chemotherapy, such as doxorubicin, etoposide etc. with an example of cisplatin plus vinorelbine (NP), and  an endostatin, with an example of an endostatin variant, which is obtained by adding 9 additional amino acids MGGSHHHHH to the N-terminus of human endostatin, wherein M at the N-terminus of the variant is sometimes deleted when expressed by E. Coli (provided in the parent patent US7078485 of this   patent 7470667 B2 and incorporated herein by reference)  and comparing the result when patients were treated with placebo plus NP, wherein the result of treatment using the endostatin variant plus NP is superior with respect to response rate, median time to progression etc. compared to placebo plus NP, i.e. the endostatin sensitized (made the effect more responsive) the subject or the cells under treatment to NP treatment (as the beneficial effect is present in NP +placebo treatment but inferior than endostatin variant+ NP treatment).    (Entire patent, especially Col 1, 3-4, 8-10, 16-30 and claims). Col 8-9 further teach that endostatin may be administered simultaneously or sequentially either before or after the treatment regimen of radiotherapy or chemotherapy.   
With regards to limitation of treatment regimen for inducing DNA double-strand break and cell is deficient in P53 function-Although the cited prior art is silent about DNA double-strand breaking effect of treatment regimen and cell is deficient in P53 function, the cited prior art teaches the same treatment regimen of chemotherapy and/or radiotherapy and same cells, NSCLC. Therefore, the treatment regimen effect on inducing DNA double-strand break and cell is deficient in P53 function is also expected to be present in the treatment regimen and the cells treated in the cited prior art as well whether recognized by the cited prior art or not. 
Ascertaining the differences between the prior art and the claims at issue
Luo discloses a method of treating non-small cell lung cancer cell (NSCLC), using a combination of radiotherapy and/or chemotherapy, such as doxorubicin, etoposide etc. with an example of cisplatin plus vinorelbine (NP), and  an endostatin, with an example of an endostatin variant, which is obtained by adding 9 additional amino acids MGGSHHHHH to the N-terminus of human endostatin, wherein M at the N-terminus of the variant is sometimes deleted when expressed by E. Coli, but fails to teach the process with example of doxorubicin; and endostatin as natural human endostatin.
Resolving the level of ordinary skill in the pertinent art
With regards to the difference of doxorubicin-Luo teaches treatment using endostatin and chemotherapy and/or radiotherapy, wherein chemotherapy may be doxorubicin, etoposide etc.  Thus, with the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that the chemotherapy may use doxorubicin as taught by the cited prior art.
With regards to the difference of natural human endostatin- Luo teaches the process using natural human endostatin, which is modified by adding 9 additional amino acids MGGSHHHHH to the N-terminus of human endostatin. This deficiency is cured by Boehle.
In the same field of endeavor of treating NSCLC, Boehle teaches treating NSCLC using human endostatin in both in vitro and in vivo (entire article; especially abstract, material and methods section, Result and Discussion sections). Thus, with the guidance provided by Luo and Boehle, it would have been prima facie obvious to a person of ordinary skill in the art that endostatin variant taught by Luo and human endostatin taught by Boehle may be useful in treating NSCLC and may be substituted in the process of Luo.
	Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Thus, the cited prior art meets all limitations of the instant claims.
Therefore, combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Luo discloses a method of treating non-small cell lung cancer cell (NSCLC), using a combination of radiotherapy and/or chemotherapy, such as doxorubicin, etoposide etc. with an example of cisplatin plus vinorelbine (NP), and  an endostatin, with an example of an endostatin variant, which is obtained by adding 9 additional amino acids MGGSHHHHH to the N-terminus of human endostatin, wherein M at the N-terminus of the variant is sometimes deleted when expressed by E. Coli and Boehle teaches treating NSCLC using human endostatin in both in vitro and in vivo. So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the endostatin variant may be substituted by human endostatin in the process of treating NSCLC through sensitization of subject or cells to chemotherapy and/or radiotherapy and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-33 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7470667 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the 24-33, in the instant application is fully disclosed and is covered by the claims 1-7 of U.S. Patent No. 7470667 B2. Since the patent and the instant application are claiming common subject matter, treating cancer, such as NSCLC (as defined and exemplified in the specification of patent and broadly claimed as cancer in the claims of the patent) using same regimen of same variant endostatin and chemotherapy such as doxorubicin (as defined in the specification of patent and broadly claimed as chemotherapy as well species, such as cisplatin in the claims of the patent). Further, the patent provides in the specification more responsive or enhanced clinical benefit to the cancer cell (i.e. increased sensitivity) with combination of variant endostatin+NP compared to NP+placebo.
With regards to limitation of treatment regimen for inducing DNA double-strand break and cell is deficient in P53 function-Although the US patent 7470667 B2 is silent about DNA double-strand breaking effect of treatment regimen and cell is deficient in P53 function, the US Patent 7470667 B2 teaches the same treatment regimen of chemotherapy and same cells, cancer cell or NSCLC. Therefore, the treatment regimen effect on inducing DNA double-strand break and cell is deficient in P53 function is also expected to be present in the treatment regimen and the cells treated in the US Patent 7470667 B2. 
		The difference of wording, however, does not constitute a patentable distinction, because the because the claims in the present invention simply fall within the scope of the patents.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623